                                             Case 2:18-cv-07241-CAS-PLA Document 54 Filed 06/10/20 Page 1 of 4 Page ID #:643




                                                1 KIESEL LAW LLP
                                                  Paul R. Kiesel (SBN 119854)
                                                2 kiesel@kiesel.law
                                                  Mariana A. McConnell (SBN 273225)
                                                3 mcconnell@kiesel.law
                                                  Nico L. Brancolini (SBN 318237)
                                                4 brancolini@kiesel.law
                                                  8648 Wilshire Boulevard
                                                5 Beverly Hills, California 90211-2910
                                                  Tel: 310-854-4444
                                                6 Fax: 310-854-0812
                                                7 JOHNSON & JOHNSON LLP
                                                  Neville L. Johnson (SBN 66329)
                                                8 njohnson@jjllplaw.com
                                                  Douglas L. Johnson (SBN 209216)
                                                9 djohnson@jjllplaw.com
                                                  Daniel Lifschitz (SBN 285068)
                                               10 dlifschitz@jjllplaw.com
                                                  439 North Canon Drive, Suite 200
                                               11 Beverly Hills, California 90210
                                                  Tel: 310-975-1080
                                               12 Fax: 310-975-1095
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                               13                          Attorneys for Plaintiff and the Class
                                               14                       UNITED STATES DISTRICT COURT
                                               15                     CENTRAL DISTRICT OF CALIFORNIA
                                               16
                                               17 KEVIN    RISTO, on behalf of himself and
                                                  all others similarly situated,
                                                                                               CASE NO. 2:18-cv-07241-CAS-PLA

                                               18                                              CLASS ACTION
                                                         Plaintiff,
                                               19                                              DISCOVERY MATTER
                                                                vs.
                                               20 SCREEN ACTORS GUILD-AMERICAN                 NOTICE OF JOINT STIPULATION
                                                                                               RE: PLAINTIFF’S MOTION TO
                                               21 FEDERATION
                                                  RADIO ARTISTS,
                                                                   OF TELEVISION AND
                                                                             a     Delaware
                                                                                               COMPEL DISCOVERY UNDER L.R.
                                                                                               37-2
                                                  corporation;
                                               22 FEDERATION OF MUSICIANS OF   AMERICAN
                                                                                               Date:      July 15, 2020
                                               23 THE      UNITED        STATES
                                                  CANADA, a California nonprofit
                                                                                       AND     Time:
                                                                                               Dept:
                                                                                                          10:00 a.m.
                                                                                                          780
                                               24 corporation;  RAYMOND M. HAIR, JR,
                                                  an individual, as Trustee of the AFM and
                                                                                               Judge:     Hon. Paul L. Abrams

                                               25 SAG-AFTRA         Intellectual Property
                                                  Rights Distribution Fund; AUGUSTINO
                                               26 GAGLIARDI,      an individual, as Trustee
                                                  of the AFM and SAG-AFTRA
                                                                                                Discovery Cut-Off:
                                                                                                Pre-Trial Conference:
                                                                                                                        Not Set
                                                                                                                        Not Set
                                               27 Intellectual
                                                  Fund;
                                                               Property Rights Distribution
                                                             DUNCAN           CRABTREE-
                                                                                                Trial Date:             Not Set

                                               28 IRELAND,     an individual,  as Trustee of


                                                                NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY [L.R. 37-2]
                                             Case 2:18-cv-07241-CAS-PLA Document 54 Filed 06/10/20 Page 2 of 4 Page ID #:644




                                                1 the AFM and SAG-AFTRA Intellectual
                                                  Property Rights Distribution Fund;
                                                2 STEFANIE TAUB, an individual, as
                                                  Trustee of the AFM and SAG-AFTRA
                                                3 Intellectual Property Rights Distribution
                                                  Fund; JON JOYCE, an individual, as
                                                4 Trustee of the AFM and SAG-AFTRA
                                                  Intellectual Property Rights Distribution
                                                5 Fund; BRUCE BOUTON, an individual,
                                                  as Trustee of the AFM and SAG-AFTRA
                                                6 Intellectual Property Rights Distribution
                                                  Fund; and DOE DEFENDANTS 1-10,
                                                7
                                                         Defendants.
                                                8
                                                9
                                               10
                                               11
                                               12
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                               13
                                               14
                                               15
                                               16
                                               17
                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28


                                                                NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY [L.R. 37-2]
                                             Case 2:18-cv-07241-CAS-PLA Document 54 Filed 06/10/20 Page 3 of 4 Page ID #:645




                                                1 TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
                                                2 RECORD:
                                                3        PLEASE TAKE NOTICE that on July 15, 2020 at 10:00 a.m., or as soon
                                                4 thereafter as counsel may be heard, in Courtroom 780 of the Roybal Federal Building
                                                5 and United States Courthouse, located at 255 E. Temple Street, Los Angeles, California
                                                6 90012, 5th Floor, before the Honorable Paul L. Abrams, Plaintiff Kevin Risto will, and
                                                7 hereby does, move the Court for an order compelling Defendants Screen Actors Guild-
                                                8 American Federation of Television and Radio Artists (“SAG-AFTRA”), American
                                                9 Federation of Musicians of the United States and Canada (“AFM”), Raymond M. Hair,
                                               10 Jr., Augustino Gagliardi, Duncan Crabtree-Ireland, Stefanie Taub, Jon Joyce, and Bruce
                                               11 Bouton (collectively, “Defendants”) to produce the documents listed on lines 1-49 of
                                               12 the Privilege Log.
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                               13        This Motion is made pursuant to Federal Rule of Civil Procedure 37 and Local
                                               14 Rule 37-2. This Motion is based on this Notice of Motion and Motion, the concurrently
                                               15 filed Joint Stipulation and Declaration of Mariana A. McConnell with Exhibits 1-6, the
                                               16 record in this matter, and any further evidence or argument that may be received by the
                                               17 Court at or before the hearing on this Motion.
                                               18        This motion is made following the conference of counsel pursuant to L.R. 37-1
                                               19 which took place telephonically on May 22, 2020.
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28
                                                                                           1
                                                                NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY [L.R. 37-2]
                                             Case 2:18-cv-07241-CAS-PLA Document 54 Filed 06/10/20 Page 4 of 4 Page ID #:646




                                                1 DATED: June 10, 2020                KIESEL LAW LLP
                                                2
                                                3                                     By:
                                                4                                            Paul R. Kiesel
                                                                                             Mariana A. McConnell
                                                5
                                                                                             Nico L. Brancolini
                                                6
                                                                                             JOHNSON & JOHNSON LLP
                                                7
                                                                                             Neville L. Johnson
                                                8                                            Daniel Lifschitz
                                                9
                                                                                             Attorneys for Plaintiffs and the Class
                                               10
                                               11
                                               12
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                               13
                                               14
                                               15
                                               16
                                               17
                                               18
                                               19
                                               20
                                               21
                                               22
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28
                                                                                         2
                                                               NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY [L.R. 37-2]
